                              United States District Court
                                        for the
                              Southern District of Florida

Peter T. Ripich, Plaintiff,         )
                                    )
v.                                  )
                                    ) Civil Action No. 18-22652-Civ-Scola
United States of America and        )
others, Defendants.                 )
                     Order Granting Motion to Dismiss
      This matter is before the Court on Defendant United States of America’s
Motion to Dismiss (ECF No. 43). Plaintiff Peter Ripich filed an untimely
response (ECF No. 51) and the United States replied (ECF No 52). After
reviewing the parties’ submissions, the record, and the applicable law, the
Court grants the Defendant’s motion (ECF No. 43).
I.    Background
       Ripich’s Amended Complaint alleges that on June 27, 2015, he bought a
2015 Land Rover 4 in Miami, Florida. (ECF No. 29 at ¶ 18.) Shortly thereafter,
Ripich placed the car for sale with Miami Mastercar, LLC. (Id. at ¶ 20.) On July
1, 2015, Damien Berry1 purchased the car for $66,640 using a bad check. (Id.
at ¶ 21.) The Plaintiff never received the purchase price for the vehicle. Berry
then sent the car to New Jersey to be shipped to China. (Id. at ¶ 25.) The
Plaintiff sued the United States, among others, because U.S. Customs and
Border Patrol allowed the car to be exported without any evidence of title and
while the vehicle had an outstanding lien upon its title, in violation of federal
regulations. (Id. at ¶ 29.) The Plaintiff asserts three causes of action against the
United States: negligence, negligence per se under 19 U.S.C. §§ 1624, 1627(a),
and negligence per se under Florida law. (ECF No. 29 at 5-8.)
II.   Legal Standard
      A motion to dismiss for lack of subject matter jurisdiction under Fed. R.
Civ. P. 12(b)(1) can be made in one of two ways: a facial attack or a factual
attack.
            On a facial attack, a plaintiff is afforded safeguards
            similar to those provided in opposing a Rule 12(b)(6)
            motion - the court must consider the allegations of the


1Damien Berry was dismissed from this case on February 15, 2019. (ECF No.
45.)
             complaint to be true. But when the attack is factual,
             ‘the trial court may proceed as it never could under
             12(b)(6) or Fed. R. Civ. P. 56. Because at issue in a
             factual 12(b)(1) motion is the trial court's jurisdiction -
             its very power to hear the case - there is substantial
             authority that the trial court is free to weigh the
             evidence and satisfy itself as to the existence of its
             power to hear the case. In short, no presumptive
             truthfulness attaches to plaintiff's allegations, and the
             existence of disputed material facts will not preclude
             the trial court from evaluating for itself the merits of
             jurisdictional claims.
Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990). The attack in this
case is factual.
III.   Analysis
       The United States moves to dismiss the complaint on the grounds that
this Court lacks subject matter jurisdiction because the United States is
immune from suit. (ECF No. 43.) Under the doctrine of sovereign immunity, the
United States is generally immune from suit. There are, however, exceptions to
this rule. For example, under the Federal Tort Claims Act, the United States
may be held liable for negligence claims based on allegations that federal
employees failed to perform duties imposed by federal law. See Scheib v. Florida
Sanitarium and Benev. Ass’n, 759 F.2d 859, 864 (11th Cir. 1985). This limited
waiver of sovereign immunity is “expressly limited to those instances where the
United States would be liable if a private person under like circumstances
would be liable in accordance with the law of the place where the act or
omission occurred.” Id. (internal citations and quotations omitted). Here, the
United States argues that the Plaintiff has not identified a corresponding state
law duty and breach thereof that would impose tort liability if undertaken by a
private person in similar circumstances. (ECF No. 43 at 6.)
       The Plaintiff responds to the United States’ argument by repeating his
position that U.S. Customs and Border Patrol officials failed to stop the
deportation of a vehicle without proper documentation in violation of federal
regulations. (ECF No. 51 at 5-6.) As an initial matter, the Court notes that the
Plaintiff’s response was filed almost two months after the Defendant’s motion.
(See ECF No. 51.) Under Local Rule 7.1(c), “each party opposing a motion shall
serve an opposing memorandum of law no later than fourteen (14) days after
service of the motion. Failure to do so may be deemed sufficient cause for
granting the motion by default.” Although it is within the Court’s discretion to
grant the Defendant’s motion by default, the Court will consider the merits of
the parties’ arguments.
       The Court agrees with the United States. All three counts asserted
against the United States allege violations of federal regulations. (ECF No. 29 at
5-8.) The Plaintiff is unable to put forth an equivalent state law tort that would
waive the United States’ sovereign immunity. Instead, the Plaintiff simply
reiterates that the United States “owed a duty to the Plaintiff and other vehicle
owners to block the exportation of vehicles without proper documentation [and]
United States Customs and Border Patrol breached that duty. . . .” (ECF No. 51
at 6.) Even Count IIII, titled “Negligence Per Se – Florida Law,” alleges that the
U.S. Customs and Border Patrol “owed a duty to the Plaintiff as a result of the
enactment of 19 C.F.R. 192.2(b), which was enacted pursuant to 19 U.S.C. §§
1624, 1627(a).” (ECF No. 29 at 8.) Accordingly, the United States is immune
from suit and the Court lacks subject matter jurisdiction over the Plaintiff’s
claims.
IV.   Conclusion
      Based on the foregoing, the Court grants the Defendant’s motion to
dismiss. (ECF No. 43.) The Clerk is directed to close this case. All pending
motions are denied as moot.
      Done and ordered at Miami, Florida, on June 20, 2019.


                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
